Case 2:20-cv-01437-ODW-AS Document 84-9 Filed 08/10/20 Page 1 of 2 Page ID #:1993




                         EXHIBIT H
         Case 2:20-cv-01437-ODW-AS Document 84-9 Filed 08/10/20 Page 2 of 2 Page ID #:1994

                                State of California                                                       N                E-Q33570
                                  Secretary of State                                                                        FILED
                                                                                                                  In the office of the Secretary of
                                   Statement of Information                                                        State of the State of California
         (Domestic Nonprofit, Credit Union and Consumer Cooperative Corporations)
                Filing Fee $20.00. If amendment, see instructions.
                                                                                                                          Jan - 20 2013
          IMPORTANT - READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                                   This Space For Filing Use Only

1. CORPORATE NAME
     C3515469
     FUNDACION EVA GARCIA DE JOAQUIN
     RAHEL A JOAQUIN
     28899 SAN TIMOTEO CANYON RD
     REDLANDS CA 92373

 Due Date:

 Complete Principal Office Address (Do not abbreviate the name of the city. Item 2 cannot be a P.O. Box.)
2. STREET ADDRESS OF PRINCIPAL OFFICE IN CALIFORNIA, IF ANY                                   CITY               STATE                   ZIP CODE
     28899 SAN TIMOTEO CANYON RD             REDLANDS CA 92373
3. MAILING ADDRESS OF THE CORPORATION, IF REQUIRED                                            CITY               STATE                   ZIP CODE
     RAHEL A JOAQUIN 28899 SAN TIMOTEO CANYON RD REDLANDS CA 92373

 Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the
 specific officer may be added; however, the preprinted titles on this form must not be altered.)
4. CHIEF EXECUTIVE OFFICER/                 ADDRESS                                            CITY               STATE                     ZIP CODE
     RAHEL A JOAQUIN 28899 SAN TIMOTEO CANYON RD REDLANDS, CA 92373
5. SECRETARY                                ADDRESS                                            CITY               STATE                     ZIP CODE
     ESTELA DELGADO 764 N GARFIELD AVE # 101 MONTEBELLO CA 90640
6. CHIEF FINANCIAL OFFICER/                 ADDRESS                                            CITY               STATE                     ZIP CODE

     MARGARITA      OCAMPO 219 N KERN AVE LOS ANGELES CA 90022
 Agent for Service of Process (If the agent is an individual, the agent must reside in California and Item 8 must be completed with a
 California street address (a P.O. Box address is not acceptable). If the agent is another corporation, the agent must have on file with the
 California Secretary of State a certificate pursuant to California Corporations Code section 1505 and Item 8 must be left blank.)
7. NAME OF AGENT FOR SERVICE OF PROCESS

     JOANA GONZALEZ

8. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL               CITY                     STATE              ZIP CODE

     1348 CESAR CHAVEZ AVE         MONTEREY PARK, CA 91754

Davis-Stiring Common Interest Development Act (California Civil Code section 1350, et seq.)
9.        Check here if the corporation is an association formed to manage common interest development under the Davis-Stirling Common interest
          Development Act and proceed to items 10, 11 and 12.
 NOTE:    Corporations formed to manage a common interest development must also file a Statement by Common Interest Development Association (Form
          SI-CID) as required by California Civil Code section 1363.6. Please see instructions on the reverse side of this form.

10. ADDRESS OF BUSINESS OR CORPORATE OFFICE OF THE ASSOCIATION, IF ANY                 CITY                   STATE              ZIP CODE



11. FRONT STREET AND NEAREST CROSS STREET FOR THE PHYSICAL LOCATION OF THE COMMON INTEREST DEVELOPMENT                           9-DIGIT ZIP CODE
   (Complete if the business or corporate office is not on the site of the common interest development.)


12. NAME AND ADDRESS OF ASSOCIATION'S MANAGING AGENT, IF ANY                           CITY                   STATE              ZIP CODE



13. THE INFORMATION CONTAINED HEREIN IS TRUE AND CORRECT.

01/20/2013                    ESTELA DELGADO                                              SECRETARY
       DATE               TYPE OR PRINT NAME OF PERSON COMPLETING THE FORM                        TITLE                          SIGNATURE

 SI-100 (REV 10/2010)                                                                                               APPROVED BY SECRETARY OF STATE
